Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 1 of 15 Page ID #:165




   1
   2
   3
   4
   5
   6
   7
   8
   9
                         UNITED STATES DISTRICT COURT
  10
                        CENTRAL DISTRICT OF CALIFORNIA
  11
  12   CHRISTINE BEIRNE and KEVIN     ) Case No. 2:20-cv-03428-JWH 6% (AGR[)
       BEIRNE, parents of ALEXANDER   )
  13   BEIRNE individually, and as    )Honorable John W. Holcomb
       representatives of the estate of
                                      )
  14   ALEXANDER BEIRNE,              )
                                      )
  15                      Plaintiffs, ) [PROPOSED] PROTECTIVE ORDER
                                      )
  16         vs.                      )
                                      )
  17   COUNTY OF VENTURA; SHERIFF )
       WILLIAM AYUB; DOES 1 through   )
  18   100, INCLUSIVE,                )
                                      )
  19                     Defendants. )
                                      )
  20                                  )
                                      )
  21                                  )
                                      )
  22                                  )
                                      )
  23                                  )
                                      )
  24
  25
  26
       //
  27
       //
  28


                                            1
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 2 of 15 Page ID #:166




   1   1.    A. PURPOSES AND LIMITATIONS
   2
   3         Discovery in this action is likely to involve production of confidential,
   4   proprietary, or private information for which special protection from public
   5   disclosure and from use for any purpose other than prosecuting this litigation may be
   6   warranted. Accordingly, the parties hereby stipulate to and petition the Court to enter
   7   the following Stipulated Protective Order. The parties acknowledge that this Order
   8   does not confer blanket protections on all disclosures or responses to discovery and
   9   that the protection it affords from public disclosure and use extends only to the limited
  10   information or items that are entitled to confidential treatment under the applicable
  11   legal principles. The parties further acknowledge, as set forth in Section 12.3, below,
  12   that this Stipulated Protective Order does not entitle either party to file confidential
  13   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
  14   followed and the standards that will be applied when a party seeks permission from
  15   the court to file material under seal.
  16
  17         B. GOOD CAUSE STATEMENT
  18
  19         This action is likely to involve materials and information that Defendants
  20   County of Ventura (“County”) and Sheriff William Ayub (“Sheriff Ayub,”
  21   collectively referred to as “Defendants”) maintain as confidential for which special
  22   protection from public disclosure and from use for any purpose other than prosecution
  23   of this action is warranted. Such records include materials relating to or regarding
  24   peace officers’ personnel files and/or records; materials concerning the description,
  25   design and layout of the Ventura County Jail; material and information relating to
  26   incidents involving Plaintiffs Christine Beirne and Kevin Beirne (collectively
  27   referred to as “Plaintiffs”), Decedent Alexander Beirne (“Decedent”), or third parties
  28   containing sensitive or private information; County of Ventura policies, procedures,

                                                   2
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 3 of 15 Page ID #:167




   1   and/or training materials that are not public records; Internal Affairs materials and
   2   information; video recordings, photographs, audio recordings, and other materials
   3   and information generally unavailable to the public or which may be privileged or
   4   otherwise protected from disclosure under state or federal statutes, court rules, case
   5   decisions, or common law; and any other materials and information the parties agree
   6   believe need special attention from public disclosure and from use for any purpose
   7   other than prosecuting this litigation.
   8         Accordingly, to expedite the flow of information, to facilitate the prompt
   9   resolution of disputes over confidentiality of discovery materials, to adequately
  10   protect information the parties are entitled to keep confidential, to ensure that the
  11   parties are permitted reasonable necessary uses of such material in preparation for
  12   and in the conduct of trial, to address their handling at the end of the litigation, and
  13   serve the ends of justice, a protective order for such information is justified in this
  14   matter. It is the intent of the parties that information will not be designated as
  15   confidential for tactical reasons and that nothing be so designated without a good
  16   faith belief that it has been maintained in a confidential, non-public manner, and there
  17   is good cause why it should not be part of the public record of this case.
  18
  19   2.    DEFINITIONS
  20         2.1    Action: Christine Beirne, et al. v. County of Ventura, et al. Case No.:
  21   2:20-cv-03428-JWH 6% (AGR[).
  22         2.2    Challenging Party: a Party or Non-Party that challenges the designation
  23   of information or items under this Order.
  24         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  25   how it is generated, stored or maintained) or tangible things that qualify for protection
  26   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
  27   Cause Statement.
  28         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their

                                                   3
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 4 of 15 Page ID #:168




   1   support staff).
   2         2.5    Designating Party: a Party or Non-Party that designates information or
   3   items that it produces in disclosures or in responses to discovery as
   4   “CONFIDENTIAL.”
   5         2.6    Disclosure or Discovery Material: all items or information, regardless of
   6   the medium or manner in which it is generated, stored, or maintained (including,
   7   among other things, testimony, transcripts, and tangible things), that are produced or
   8   generated in disclosures or responses to discovery in this matter.
   9         2.7    Expert: a person with specialized knowledge or experience in a matter
  10   pertinent to the litigation who has been retained by a Party or its counsel to serve as
  11   an expert witness or as a consultant in this Action.
  12         2.8    House Counsel: attorneys who are employees of a party to this Action.
  13   House Counsel does not include Outside Counsel of Record or any other outside
  14   counsel.
  15         2.9    Non-Party: any natural person, partnership, corporation, association, or
  16   other legal entity not named as a Party to this action.
  17         2.10 Outside Counsel of Record: attorneys who are not employees of a party
  18   to this Action but are retained to represent or advise a party to this Action and have
  19   appeared in this Action on behalf of that party or are affiliated with a law firm which
  20   has appeared on behalf of that party, and includes support staff.
  21         2.11 Party: any party to this Action, including all of its officers, directors,
  22   employees, consultants, retained experts, and Outside Counsel of Record (and their
  23   support staffs).
  24         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  25   Discovery Material in this Action.
  26         2.13 Professional Vendors: persons or entities that provide litigation support
  27   services (e.g., photocopying, videotaping, translating, preparing exhibits or
  28   demonstrations, and organizing, storing, or retrieving data in any form or medium)

                                                  4
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 5 of 15 Page ID #:169




   1   and their employees and subcontractors.
   2         2.14 Protected Material: any Disclosure or Discovery Material that is
   3   designated as “CONFIDENTIAL.”
   4         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
   5   from Producing Party.
   6
   7   3.    SCOPE
   8         The protections conferred by this Stipulation and Order cover not only
   9   Protected Material (as defined above), but also (1) any information copied or
  10   extracted from Protected Material; (2) all copies, excerpts, summaries, or
  11   compilations of Protected Material; and (3) any testimony, conversations, or
  12   presentations by Parties or their Counsel that might reveal Protected Material.
  13         Any use of Protected Material at trial shall be governed by the orders of the
  14   trial judge. This Order does not govern the use of Protected Material at trial.
  15
  16   4.    DURATION
  17         Even after final disposition of this litigation, the confidentiality obligations
  18   imposed by this Order shall remain in effect until a Designating Party agrees
  19   otherwise in writing or a court order otherwise directs. Final disposition shall be
  20   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
  21   or without prejudice; and (2) final judgment herein after the completion and
  22   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
  23   including the time limits for filing any motions or applications for extension of time
  24   pursuant to applicable law.
  25
  26   //
  27   //
  28   //

                                                  5
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 6 of 15 Page ID #:170




   1   5.    DESIGNATING PROTECTED MATERIAL
   2         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   3         Each Party or Non-Party that designates information or items for protection
   4   under this Order must take care to limit any such designation to specific material that
   5   qualifies under the appropriate standards. The Designating Party must designate for
   6   protection only those parts of material, documents, items, or oral or written
   7   communications that qualify so that other portions of the material, documents, items,
   8   or communications for which protection is not warranted are not swept unjustifiably
   9   within the ambit of this Order.
  10         Mass, indiscriminate, or routinized designations are prohibited. Designations
  11   that are shown to be clearly unjustified or that have been made for an improper
  12   purpose (e.g., to unnecessarily encumber the case development process or to impose
  13   unnecessary expenses and burdens on other parties) may expose the Designating
  14   Party to sanctions.
  15         If it comes to a Designating Party’s attention that information or items that it
  16   designated for protection do not qualify for protection, that Designating Party must
  17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  18         5.2    Manner and Timing of Designations. Except as otherwise provided in
  19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  21   under this Order must be clearly so designated before the material is disclosed or
  22   produced.
  23         Designation in conformity with this Order requires:
  24         (a) for information in documentary form (e.g., paper or electronic documents,
  25   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
  26   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
  27   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
  28   portion or portions of the material on a page qualifies for protection, the Producing

                                                   6
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 7 of 15 Page ID #:171




   1   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
   2   markings in the margins).
   3         A Party or Non-Party that makes original documents available for inspection
   4   need not designate them for protection until after the inspecting Party has indicated
   5   which documents it would like copied and produced. During the inspection and
   6   before the designation, all of the material made available for inspection shall be
   7   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents
   8   it wants copied and produced, the Producing Party must determine which documents,
   9   or portions thereof, qualify for protection under this Order. Then, before producing
  10   the specified documents, the Producing Party must affix the “CONFIDENTIAL
  11   legend” to each page that contains Protected Material. If only a portion or portions
  12   of the material on a page qualifies for protection, the Producing Party also must clearly
  13   identify the protected portion(s) (e.g., by making appropriate markings in the
  14   margins).
  15         (b) for testimony given in depositions that the Designating Party identify the
  16   Disclosure or Discovery Material on the record, before the close of the deposition all
  17   protected testimony.
  18         (c) for information produced in some form other than documentary and for any
  19   other tangible items, that the Producing Party affix in a prominent place on the exterior
  20   of the container or containers in which the information is stored the legend
  21   “CONFIDENTIAL.” If only a portion or portions of the information warrants
  22   protection, the Producing Party, to the extent practicable, shall identify the protected
  23   portion(s).
  24         (d) in the case of depositions, Designating Party may designate all or any
  25   portion of the deposition testimony given regarding the Confidential Information in
  26   this litigation as Confidential Information orally during the deposition. Any questions
  27   intended to elicit testimony regarding the contents of the Confidential Information
  28   shall be conducted only in the presence of persons authorized to review the

                                                  7
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 8 of 15 Page ID #:172




   1   Confidential Information as provided in this Order.           Any deposition transcript
   2   containing such questions and testimony shall be subject to the same protections and
   3   precautions applicable to the Confidential Information.
   4         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   5   failure to designate qualified information or items does not, standing alone, waive the
   6   Designating Party’s right to secure protection under this Order for such material.
   7   Upon timely correction of a designation, the Receiving Party must make reasonable
   8   efforts to assure that the material is treated in accordance with the provisions of this
   9   Order.
  10
  11   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  12         6.1    Timing of Challenges.       Any Party or Non-Party may challenge a
  13   designation of confidentiality at any time that is consistent with the Court’s
  14   Scheduling Order.
  15         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  16   resolution process under Local Rule 37.1 et seq.
  17         6.3    The burden of persuasion in any such challenge proceeding shall be on
  18   the Designating Party. Frivolous challenges, and those made for an improper purpose
  19   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  20   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  21   or withdrawn the confidentiality designation, all parties shall continue to afford the
  22   material in question the level of protection to which it is entitled under the Producing
  23   Party’s designation until the Court rules on the challenge.
  24
  25   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  26         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  27   disclosed or produced by another Party or by a Non-Party in connection with this
  28   Action only for prosecuting, defending, or attempting to settle this Action. Such

                                                  8
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 9 of 15 Page ID #:173




   1   Protected Material may be disclosed only to the categories of persons and under the
   2   conditions described in this Order. When the Action has been terminated, a Receiving
   3   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
   4         Protected Material must be stored and maintained by a Receiving Party at a
   5   location and in a secure manner that ensures that access is limited to the persons
   6   authorized under this Order.
   7         7.2    Disclosure of “CONFIDENTIAL” Information or Items.                 Unless
   8   otherwise ordered by the court or permitted in writing by the Designating Party, a
   9   Receiving    Party    may      disclose   any    information   or   item   designated
  10   “CONFIDENTIAL” only to:
  11         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
  12   employees of said Outside Counsel of Record to whom it is reasonably necessary to
  13   disclose the information for this Action;
  14         (b) the officers, directors, and employees (including House Counsel) of the
  15   Receiving Party to whom disclosure is reasonably necessary for this Action;
  16         (c)   Experts (as defined in this Order) of the Receiving Party to whom
  17   disclosure is reasonably necessary for this Action and who have signed the
  18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  19         (d) the court and its personnel;
  20         (e) court reporters and their staff;
  21         (f) professional jury or trial consultants, mock jurors, and Professional Vendors
  22   to whom disclosure is reasonably necessary for this Action and who have signed the
  23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  24         (g) the author or recipient of a document containing the information or a
  25   custodian or other person who otherwise possessed or knew the information;
  26         (h) during their depositions, witnesses, and attorneys for witnesses, in the
  27   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
  28   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will

                                                    9
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 10 of 15 Page ID #:174




   1   not be permitted to keep any confidential information unless they sign the
   2   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   3   agreed by the Designating Party or ordered by the court. Pages of transcribed
   4   deposition testimony or exhibits to depositions that reveal Protected Material may be
   5   separately bound by the court reporter and may not be disclosed to anyone except as
   6   permitted under this Stipulated Protective Order; and
   7         (i) any mediator or settlement officer, and their supporting personnel, mutually
   8   agreed upon by any of the parties engaged in settlement discussions.
   9
  10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
  11         OTHER LITIGATION
  12         If a Party is served with a subpoena or a court order issued in other litigation
  13   that compels disclosure of any information or items designated in this Action as
  14   “CONFIDENTIAL,” that Party must:
  15         (a) promptly notify in writing the Designating Party. Such notification shall
  16   include a copy of the subpoena or court order;
  17         (b) promptly notify in writing the party who caused the subpoena or order to
  18   issue in the other litigation that some or all of the material covered by the subpoena
  19   or order is subject to this Protective Order. Such notification shall include a copy of
  20   this Stipulated Protective Order; and
  21         (c) cooperate with respect to all reasonable procedures sought to be pursued
  22   by the Designating Party whose Protected Material may be affected.
  23         If the Designating Party timely seeks a protective order, the Party served with
  24   the subpoena or court order shall not produce any information designated in this action
  25   as “CONFIDENTIAL” before a determination by the court from which the subpoena
  26   or order issued, unless the Party has obtained the Designating Party’s permission. The
  27   Designating Party shall bear the burden and expense of seeking protection in that court
  28   of its confidential material and nothing in these provisions should be construed as

                                                 10
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 11 of 15 Page ID #:175




   1   authorizing or encouraging a Receiving Party in this Action to disobey a lawful
   2   directive from another court.
   3
   4   9.    A    NON-PARTY’S          PROTECTED        MATERIAL        SOUGHT        TO    BE
   5         PRODUCED IN THIS LITIGATION
   6         (a) The terms of this Order are applicable to information produced by a Non-
   7   Party in this Action and designated as “CONFIDENTIAL.”               Such information
   8   produced by Non-Parties in connection with this litigation is protected by the
   9   remedies and relief provided by this Order. Nothing in these provisions should be
  10   construed as prohibiting a Non-Party from seeking additional protections.
  11         (b) In the event that a Party is required, by a valid discovery request, to produce
  12   a Non-Party’s confidential information in its possession, and the Party is subject to an
  13   agreement with the Non-Party not to produce the Non-Party’s confidential
  14   information, then the Party shall:
  15                (1) promptly notify in writing the Requesting Party and the Non-Party
  16   that some or all of the information requested is subject to a confidentiality agreement
  17   with a Non-Party;
  18                (2) promptly provide the Non-Party with a copy of the Stipulated
  19   Protective Order in this Action, the relevant discovery request(s), and a reasonably
  20   specific description of the information requested; and
  21                (3) make the information requested available for inspection by the Non-
  22   Party, if requested.
  23         (c) If the Non-Party fails to seek a protective order from this court within 14
  24   days of receiving the notice and accompanying information, the Receiving Party may
  25   produce the Non-Party’s confidential information responsive to the discovery request.
  26   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
  27   any information in its possession or control that is subject to the confidentiality
  28   agreement with the Non-Party before a determination by the court. Absent a court

                                                 11
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 12 of 15 Page ID #:176




   1   order to the contrary, the Non-Party shall bear the burden and expense of seeking
   2   protection in this court of its Protected Material.
   3
   4   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   5         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   6   Protected Material to any person or in any circumstance not authorized under this
   7   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
   8   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   9   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
  10   persons to whom unauthorized disclosures were made of all the terms of this Order,
  11   and (d) request such person or persons to execute the “Acknowledgment and
  12   Agreement to Be Bound” that is attached hereto as Exhibit A.
  13
  14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  15         PROTECTED MATERIAL
  16   When a Producing Party gives notice to Receiving Parties that certain inadvertently
  17   produced material is subject to a claim of privilege or other protection, the obligations
  18   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
  19   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
  20   established in an e-discovery order that provides for production without prior
  21   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
  22   parties reach an agreement on the effect of disclosure of a communication or
  23   information covered by the attorney-client privilege or work product protection, the
  24   parties may incorporate their agreement in the stipulated protective order submitted
  25   to the court.
  26
  27   //
  28   //

                                                  12
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 13 of 15 Page ID #:177




   1   12.   MISCELLANEOUS
   2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
   3   person to seek its modification by the Court in the future.
   4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
   5   Protective Order no Party waives any right it otherwise would have to object to
   6   disclosing or producing any information or item on any ground not addressed in this
   7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
   8   ground to use in evidence of any of the material covered by this Protective Order.
   9         12.3 Filing Protected Material. A Party that seeks to file under seal any
  10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
  11   only be filed under seal pursuant to a court order authorizing the sealing of the specific
  12   Protected Material at issue. If a Party's request to file Protected Material under seal
  13   is denied by the court, then the Receiving Party may file the information in the public
  14   record unless otherwise instructed by the court.
  15
  16   13.   FINAL DISPOSITION
  17         After the final disposition of this Action, as defined in paragraph 4, within 60
  18   days of a written request by the Designating Party, each Receiving Party must return
  19   all Protected Material to the Producing Party or destroy such material. As used in this
  20   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  21   summaries, and any other format reproducing or capturing any of the Protected
  22   Material. Whether the Protected Material is returned or destroyed, the Receiving
  23   Party must submit a written certification to the Producing Party (and, if not the same
  24   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  25   (by category, where appropriate) all the Protected Material that was returned or
  26   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  27   abstracts, compilations, summaries or any other format reproducing or capturing any
  28   of the Protected Material. Notwithstanding this provision, Counsel are entitled to

                                                  13
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 14 of 15 Page ID #:178




   1   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   3   reports, attorney work product, and consultant and expert work product, even if such
   4   materials contain Protected Material. Any such archival copies that contain or
   5   constitute Protected Material remain subject to this Protective Order as set forth in
   6   Section 4 (DURATION).
   7
   8   14.   Any violation of this Order may be punished by any and all appropriate
   9   measures including, without limitation, contempt proceedings and/or monetary
  10   sanctions.
  11
  12
       FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
  13
  14
  15
               'HFHPEHU  
       Dated: ___________________              ____________________________________
  16                                               Honorable Alicia G. Rosenberg
  17
                                                   United States Magistrate Judge

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                                 14
Case 2:20-cv-03428-SB-AGR Document 32 Filed 12/17/20 Page 15 of 15 Page ID #:179




   1                                    EXHIBIT A
   2         ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3   I, _____________________________, of ______________________________,
   4   declare under penalty of perjury that I have read in its entirety and understand the
   5   Stipulated Protective Order that was issued by the United States District Court for
   6   the Central District of California on                  in the case of Christine
   7   Beirne, et al., v. County of Ventura, et al., Case No.: 2:20-cv-03428-ODW 6%
   8   (AGR[). I agree to comply with and to be bound by all the terms of this
   9
       Stipulated Protective Order and I understand and acknowledge that failure to so
  10
       comply could expose me to sanctions and punishment in the nature of contempt.
  11
       I solemnly promise that I will not disclose in any manner any information or item
  12
       that is subject to this Stipulated Protective Order to any person or entity except in
  13
       strict compliance with the provisions of this Order.
  14
       I further agree to submit to the jurisdiction of the United States District Court for
  15
       the Central District of California for the purpose of enforcing the terms of this
  16
       Stipulated Protective Order, even if such enforcement proceedings occur after
  17
  18   termination of this action. I hereby appoint __________________________ of

  19   _______________________________________ as my California agent for
  20   service of process in connection with this action or any proceedings related to
  21   enforcement of this Stipulated Protective Order.
  22   Date: ______________________________________
  23
  24   City and State where sworn and signed: _________________________________
  25
  26   Printed name: _______________________________
  27
  28
       Signature: _________________________________

                                                15
